11/03/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0551


                                      DA 22-0551
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                          ORDER

 JADE HUNTER KERR,

              Defendant and Appellant.
                                _________________

       Carl B. Jensen, Jr., counsel for Appellant Jade Hunter Kerr, moves the Court to
withdraw as counsel and for appointment of counsel from the Appellate Defender Division.
Counsel states that he understands Kerr may wish to raise ineffective assistance of counsel
as an issue on appeal and thus Jensen cannot remain as counsel since he represented Kerr
at trial. Kerr has not responded to Jensen’s motion to withdraw.
       IT IS THEREFORE ORDERED that the motion to withdraw as counsel is
GRANTED.
       IT IS FURTHER ORDERED that the motion for appointment of counsel is
GRANTED. The Appellate Defender Division shall have thirty (30) days from the date of
this Order within which to file either a Notice of Appearance or a motion to rescind this
Order appointing counsel. In the event Appellant qualifies for appointed counsel, the
Appellate Defender Division shall immediately order any additional transcripts if they have
not been already ordered.
       The Clerk is directed to provide a copy of this Order to counsel of record, to the
Appellate Defender Division, and to Jade Hunter Kerr personally.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 November 3 2022